                         UNITED STATES DISTRICT COURT

                        EASTERN DISTRICT OF LOUISIANA


JAY DOUCET                                             CIVIL ACTION

VERSUS                                                 NO. 18-9048-WBV

NANCY A. BERRYHILL, ACTING                             SECTION: D
COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION


                                         ORDER
          Pursuant to Section 405(g) of the Social Security Act (the “Act”), 42 U.S.C. §

405(g), plaintiff, Jay Doucet, appeals the final decision of Nancy A. Berryhill, the

acting Commissioner of the Social Security Administration (the “Commissioner”),

denying his claim for disability insurance benefits and period of disability under Title

II of the Act, 42 U.S.C. § 423, and his claim for supplemental security income under

Title XVI of the Act, 42 U.S.C. § 1382. Plaintiff asserts that the Administrative Law

Judge (“ALJ”): (1) committed reversible error in finding that Plaintiff’s chronic kidney

disease did not constitute a severe impairment; and (2) failed to apply the correct

legal standard in assessing Plaintiff’s residual functional capacity, which finding is

not supported by substantial evidence.1

          The Magistrate Judge issued a Report and Recommendation, recommending

that the decision of the Commissioner denying Plaintiff’s application for disability

insurance benefits be affirmed, and that this action be dismissed with prejudice.2




1   R. Doc. 8.
2   R. Doc. 10.
Specifically, the Magistrate Judge found that substantial evidence supports: (1) the

ALJ’s finding that Plaintiff’s kidney disease is not a severe impairment; and (2) the

ALJ’s finding regarding Plaintiff’s residual functional capacity. Plaintiff timely-filed

objections to the Magistrate Judge’s Report and Recommendation.3

        Having carefully considered the administrative record, the applicable law, the

Magistrate Judge’s Report and Recommendation,4 and Plaintiff’s Memorandum in

Support of Objections to Magistrate Judge’s Report and Recommendations, 5 the

Court OVERRULES Plaintiff’s objections, APPROVES the Magistrate Judge’s

Report and Recommendation 6 and ADOPTS the Report as the Court’s opinion

herein.

        Accordingly,

        IT IS HEREBY ORDERED that Plaintiff’s objections to the Magistrate

Judge’s Report and Recommendation are OVERRULED, and that the Report and

Recommendation is ADOPTED as the Court’s opinion.

        IT IS FURTHER ORDERED that this action is DISMISSED with

prejudice.

        New Orleans, Louisiana, February 11, 2020.



                                        ______________________________
                                        WENDY B. VITTER
                                        United States District Judge


3 R. Doc. 11.
4 R. Doc. 10.
5 R. Doc. 11.
6 R. Doc. 10.
